NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50275

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00861-PSG

 v.
                                                MEMORANDUM*
DEWAYNE KEVON MOORE, a.k.a. Lil
Stuck, a.k.a. Dewayn Moore, a.k.a.
Dewayne K. Moore, a.k.a. Dewayne Kevin
Moore, a.k.a. Dewayne Kevon Walter
Moore, a.k.a. Duwayne Moore, a.k.a. Stuck,
a.k.a. Wayne,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Dewayne Kevon Moore appeals from the district court’s judgment revoking



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release. Because Moore has fully served his revocation sentence and is

not subject to a term of supervised release, we dismiss this appeal as moot. See

Spencer v. Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d
1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                         2                                   16-50275